DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Double Patenting/Claim Objection
Claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 21. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-10, 13, 15, and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As amended, claims 1 and 10 recite “wherein the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” in lines 11-14 of claim 1 and in lines 10-14 of claim 10. 
Applicant has no support for the limitation in the originally filed disclosure. The arrows in Fig. 2 are for demonstration of theoretical light paths. The theoretical light paths are not something to be seen or viewed such that “the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” as claimed. The terms “exhibit” or similar is not mentioned or used in the originally filed disclosure. The terms “target wavelength”, “selected angle of incidence” “target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” are no where to be found in the originally filed disclosure. 
Claims 2-4, 6, 8-9, 13, 15, and 17-22 are rejected on the same ground as claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, 13, 15, and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “wherein the holographic optical element further comprises an optical grating configured to direct incident light though the holographic optical element toward one or more surfaces of the bi-facial photovoltaic module” in lines 7-10 and “the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” in lines 11-14 . It is unclear what is to be encompassed by the phrase “the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells”. It is unclear if “incident light” recited in lines 7-10 is the same or different from “target wavelength” recited in lines 11-14. It is unclear if “one or more surfaces of the bi-facial photovoltaic module” recited in lines 7-10 is the same or different from “one or more of the plurality of bifacial solar cells” recited in lines 11-14. It is unclear if the recitation “a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” is directed toward a structural limitation or a mental step.
As amended, claim 10 recites “wherein the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” in lines 10-14 of claim 10. It is unclear what is to be encompassed by the phrase “the holographic optical element is configured to exhibit a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells”. It is unclear if the recitation “a diffraction angle based on a target wavelength at a selected angle of incidence, and wherein the target wavelength is selected based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells” is directed toward a structural limitation or a mental step.
Claims 2-4, 6, 8-9, 13, 15, and 17-22. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 -4, 6-8, 10, 13, 15-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mignon et al. (US 2008/0257400) in view of Austin (US 2015/0326176).
Regarding claim 1, Mignon et al. discloses a solar system comprising a holographic optical element comprising an optical grating (see transmission grating/hologram 12, figs. 1, 5, 14-18, [0021] and [0024-0026]) configured to be disposed adjacent a topmost end of a vertically-mounted bifacial photo-voltaic module/panel (18 in fig. 1, or 18 and 28 in fig. 5, [0021]) disposed in a substantially vertical configuration (see figs. 1 and 5); wherein the holographic optical element comprising the optical grating (12) is configured to direct incident light (16) through the holographic optical element (12) toward one or more surfaces of the bifacial photovoltaic module (18 or 18/28, see figs. 1 and 5, [0021]).
Mignon et al. does not disclose the bifacial photovoltaic module/panel (18) having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration.
Austin discloses a bifacial photovoltaic module/panel (see solar collector 12, figs. 1-2, [0054-0056]) having a plurality of bi-facial solar cells (see annotated fig. 1 below, or back to back cells each including a front facing cell 16 and an adjacent back facing cell 18 described in figs. 8-9) disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration (see figs. 1-2 and 8-9).

    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel having a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration as taught by Austin as the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).
Mignon et al. shows incident light (16) at an incident angle is diffracted by the holographic optical element (12) to a target wavelength (e.g. shorter wavelength or longer wavelength) and the diffracted wavelength is directed at a diffraction angle onto the photovoltaic module having solar cell (18/28, see figs. 1, 5-6 and 9). It is known that the solar cell/photovoltaic cell utilize light to produce electricity. In other words, the diffraction angle is based on a target wavelength (or the diffracted wavelength such as shorter wavelength or longer wavelength) at a selected incident angle (see the angle of choice shown in figs. 1 and 9), e.g. drawing a normal line at the demonstrative diffracted light path; and the target wavelength is selected based on an incident spectrum (or spectrum of incident light) and a spectral responsivity (or utilizing light to generate/produce electricity) of one or more of the plurality of b-facial solar cell (18/28). Alternatively, Mignon et al. does not explicitly state the mental step of selecting the target wavelength based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells. However, it would have been obvious to one skilled in the art to have selected, or performed the mental step of selecting, the target wavelength - or the diffracted wavelength - to be utilized by the solar cell, based on the incident light spectrum and a spectral responsivity of one or more of the pluralities of bifacial solar cells so that the solar cells work as intended, e.g. utilizing light to produce/generate electricity. Furthermore, the mental step of selecting the target wavelength as claimed is directed to a process limitation that does not further define the structure of the solar system and thus are not given weight in the apparatus claim. The solar system of modified Mignon has all the structural limitations of the claim. See MPEP 2113.
Regarding claims 2-4, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Austin discloses the bifacial solar cells being disposed adjacently between a pair of encapsulant layers of encapsulant (see white part surrounding the bifacial solar cells in annotated fig. 1 above, or top and bottom encapsulant 14 in figs. 8-9) such that the encapsulant encloses the bifacial solar cells (see figs. 1-2 and 8-9).
Regarding claim 6, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element (12) is orthogonal to the one or more surfaces of the photo-voltaic module (18, see fig. 1).
Regarding claim 7, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon shows the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18, see fig. 1).
Regarding claim 8, modified Mignon et al. discloses a solar system as in claim 1 above, wherein Mignon et al. discloses the holographic optical element is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 10, Mignon et al. discloses a solar system comprising:
a bifacial photo-voltaic module/panel (18 and 28 in fig. 5, [0021], [0030]) disposed in a substantially vertical configuration relative to a horizon (see fig. 5 and also see fig. 1); and
a holographic optical element comprising optical grating (12, figs. 1, 5 and 14-18, [0021], [0024-0026], [0047]), disposed adjacent to a topmost end of the photo-voltaic module (see fig. 5), the holographic optical element comprising the optical grating (12) is configured to direct incident light through the holographic optical element toward one or more surfaces of the photo-voltaic module (28, see figs. 1 and 5) at an angle that is determined as a function of a position and spectrum of the incident light (see figs. 1 and 5, [0008-0053]).
Mignon et al. does not explicitly disclose the bifacial photovoltaic module/panel (18 or 28) comprising a plurality of bifacial solar cells spaced apart and disposed along a longitudinal axis in the vertical configuration of the bifacial photovoltaic module and a transparent encapsulant adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells.
Austin discloses a bifacial photovoltaic module/panel (see solar collector 12, figs. 1-2, [0054-0056]) having a plurality of bi-facial solar cells (see annotated fig. 1 below, or back to back cells each including a front facing cell 16 and an adjacent back facing cell 18 described in figs. 8-9) disposed along a longitudinal axis in a vertical configuration and a transparent encapsulant  (see the white part surrounding the solar cells in the annotated fig. 1 below, or 14 in figs. 8-9) adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells (see annotated fig. 1 below, or figs. 8-9)

    PNG
    media_image1.png
    337
    540
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art at the time the invention was made to modify the system of Mignon et al. by using the bifacial solar module/panel comprising a plurality of bi-facial solar cells disposed along a longitudinal axis of the module with two or more of the solar cells are spaced from each other along the longitudinal axis in a vertical configuration and a transparent encapsulant adjacent to the solar cells and fully encloses the solar cells as taught by Austin for the bifacial photovoltaic module/panel (18) of Mignon et al., because Austin teaches such bifacial photovoltaic module/panel would generate in excess of 30% more power production per square foot and permit the user to maximize production of energy ([0070]).
Mignon et al. shows incident light (16) at an incident angle is diffracted by the holographic optical element (12) to a target wavelength (e.g. shorter wavelength or longer wavelength) and the diffracted wavelength is directed at a diffraction angle onto the photovoltaic module having solar cell (18/28, see figs. 1, 5-6 and 9). It is known that the solar cell/photovoltaic cell utilize light to produce electricity. In other words, the diffraction angle is based on a target wavelength (or the diffracted wavelength such as shorter wavelength or longer wavelength) at a selected incident angle (see the angle of choice shown in figs. 1 and 9), e.g. drawing a normal line at the demonstrative diffracted light path; and the target wavelength is selected based on an incident spectrum (or spectrum of incident light) and a spectral responsivity (or utilizing light to generate/produce electricity) of one or more of the plurality of b-facial solar cell (18/28). Alternatively, Mignon et al. does not explicitly state the mental step of selecting the target wavelength based on an incident light spectrum and a spectral responsivity of one or more of the plurality of bi-facial solar cells. However, it would have been obvious to one skilled in the art to have selected, or performed the mental step of selecting, the target wavelength - or the diffracted wavelength - to be utilized by the solar cell, based on the incident light spectrum and a spectral responsivity of one or more of the pluralities of bifacial solar cells so that the solar cells work as intended, e.g. utilizing light to produce/generate electricity. Furthermore, the mental step of selecting the target wavelength as claimed is directed to a process limitation that does not further define the structure of the solar system and thus are not given weight in the apparatus claim. The solar system of modified Mignon has all the structural limitations of the claim. See MPEP 2113.
Regarding claim 13, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Austin shows the transparent encapsulant (or the white part surrounding the solar cells as seen the annotated fig. 1 above, or encapsulant 14 in figs. 8-9) comprises a pair of encapsulant layers (e.g. left and right white part layers in annotated fig. 1 above or top and bottom layers 14 in figs. 8-9) and the one or more solar cells are interposed between the pair of encapsulant layers (see figs. 1-2 and 8-9).
Regarding claim 15, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is orthogonal to the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 16, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is configured to diffract incident light (16) toward the one or more surfaces of the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 17, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is formed from dichromated gelatin or a photopolymer ([0026]).
Regarding claim 19, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is integrated with the photo-voltaic module (18 and 28, see fig. 5).
Regarding claim 20, modified Mignon et al. discloses a solar system as in claim 10 above, wherein Mignon et al. discloses the holographic optical element (12) is formed separately from the photo-voltaic module and coupled thereto (see fig. 5, [0046-0056]).
Regarding claims 21-22, modified Mignon et al. discloses all the structural limitations of a solar system as in claim 10 above, wherein Mignon et al. discloses the incident angle (see figs. 1 and 9), the target wavelength (e.g. longer wavelength or shorter wavelength, [0032]) and grating period (e.g. from construction of the holograms, [0046-0048]). Therefore, a diffraction angle is surely calculated/or based on the equation as claimed.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mignon et al. (US 2008/0257400) as applied to claims 1 and 10 above, and further in view of Kroll et al. (US 2014/0016051).
Regarding claims 9 and 18, modified Mignon et al. discloses a solar system as in claims 1 and 10 above, wherein Mignon et al. discloses the holographic optical element (12) has a thickness (see figs. 1 and 5) and using the same material for the holographic optical element (see claims 8 and 17 above) to obtain a refractive index modulation n to give high diffraction efficiency. Mignon et al. teaches the holographic optical element (12) is a transmission grating ([0021]), or hologram grating. 
Modified Mignon et al. does not teach designing the hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the equation as claimed.
Kroll et al. teaches designing hologram grating to have the quality factor Q (or Q factor) to be greater than 10 determined by the claimed equation is known in the art ([0068]) for desired direction of light diffraction of selected wavelengths ([0063-0064]). 
It would have been obvious to one skilled in the art at the time of the invention was made to have designed the holographic optical element of modified Mignon et al. to have the quality factor Q to be greater than 10 determined by the claimed equation as taught by Kroll et al., because Mignon et al. teaches the holographic optical element is a hologram grating and Kroll et al. teaches such designing the hologram grating to have the quality factor Q to be greater than 10 determined by the claimed equation for desired direction of light diffraction of selected wavelengths is known in the art.   

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that Mignon argues the transmission hologram (12), which is designed to transmit light incident to the reflection hologram 14 as shown in fig. 7, is not equivalent to the claimed holographic optical element recited in claim 1 because the transmission hologram 12 (of design shown in Fig. 7) does not vary the angle of incidence of directed incident light based on the position of the incident light relative to the solar cell.
The examiner replies that fig. 7 is not cited for diffracting incident light. 
Applicant argues point to Fig. 2 and paragraph [0020] of Applicant’s description and argues that in contrast to Mignon, the holographic optical element of claim 1 is configured to direct incident light to the PV module based on a target wavelength at a selected angle of incidence. Applicant then concludes that nowhere in Mignon is there a disclosure of at least this recitation of claim 1. 
The examiner replies that Mignon explicitly discloses the holographical optical element (or grating/hologram 12) is configured to direct incident light (16) to the PV module (or solar cell 18/28) based on a target wavelength (see longer wavelength or shorter wavelength annotated in fig. 6, described in paragraph [0032]).
Applicant then argues that even though the office action states that “Mignon et al. does not explicitly disclose the bifacial photovoltaic module/panel (18 or 28) comprising a plurality of bifacial solar cells spaced apart and disposed along a longitudinal axis in the vertical configuration of the bifacial photovoltaic module and a transparent encapsulant adjacent to the solar cells such that the transparent encapsulant fully encloses one or more of the plurality of bifacial solar cells”, Austin discloses using an underlying reflective surface in combine with one or more bifacial solar panels. Applicant then concludes that Mignon in view of Austin does not teach the claimed invention.
As stated repeatedly before and in the office action, Austin is not relied upon for the optical element of underlying reflective surface, but is relied upon for the bifacial photovoltaic module comprising a plurality of bifacial solar cells spaced apart and disposed along a longitudinal axis in the vertical configuration … and a transparent encapsulant adjacent to the solar cells to fully encloses one or more of the plurality of bifacial solar cells.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ientilucci discloses grating equation defined similar to Applicant’s grating equation (see equation (6) in page 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        


t